NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1055-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,
v.

ARTURO I. ALOMAS,
a/k/a ARTURO ALOMAS
and JAMAL WILLIAMS,

     Defendant-Appellant.
_______________________

                   Submitted January 4, 2021 – Decided April 30, 2021

                   Before Judges Hoffman, Suter and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-08-0560.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Seth Spiegal, Designated Counsel, on the
                   briefs).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Meredith L. Balo, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant, Arturo I. Alomas, appeals his judgment of conviction. In this

matter we consider whether the trial court committed reversible error by

admitting evidence of a witness's out-of-court identification of defendant, and

by giving a flight charge to the jury. We also consider whether the trial court

erred in sentencing defendant to a seventy-five-year life term of incarceration

with eighty-five percent parole ineligibility. We affirm as to each issue for the

reasons set forth below.

                                       I.

      In March 2016, Trencie Johnson was in a relationship with defendant.

They lived together in the Mravlag Manor apartment complex, Building 30.

      Saturday, March 26th was Ms. Johnson's birthday, so that weekend Ms.

Johnson and her friends and family members went out to celebrate while

defendant stayed home and watched their two-month-old child. Johnson and

friends went to a nightclub between 11 p.m. and midnight and left the club

between 2 a.m. and 2:30 a.m. the next morning.

      Also on March 26th, Kadijah Hix attended a friend's party at Mravlag

Manor in Building 36 that lasted from Saturday night to early Sunday morning.

During the party, she had one beer. Around 4 a.m., Ms. Hix stepped outside the

apartment to get some air. While outside, Ms. Hix saw defendant walking from


                                                                           A-1055-18
                                       2
the apartment he shared with Ms. Johnson. She observed defendant walking

quickly, carrying something that looked like a bag in his hand. She saw the side

and back of defendant's head at that moment, but not his face. Ms. Hix sold

children's clothes to Ms. Johnson and defendant approximately eight times in

the previous two weeks. From these previous sales, Ms. Hix was able to take

note of defendant's head and face, complexion, physical body shape, how

defendant walked, and his mannerisms.

      Later that day, during a phone conversation, Ms. Hix learned from her

sister that "something happened" to Ms. Johnson. Ms. Hix told her sister she

had seen defendant earlier that morning when she stepped outside of the party

at 4:00 a.m.

      The next day, March 27, 2016, two of Ms. Johnson's cousins and her

mother went to Ms. Johnson's apartment. When they got there, they could not

open the door, so they started knocking and calling Ms. Johnson's name. When

they finally entered the apartment, they found Ms. Johnson laying on the floor

with a bag over her face. There was a wire tied around her neck and duct tape

used to restrain her wrists and feet. Defendant and the infant child were not at

the apartment.




                                                                          A-1055-18
                                       3
      That same day, North Carolina State Trooper Denny Morgan noticed

defendant's Dodge Magnum driving down I-85 because it had blue lights in the

fog lamps. Trooper Morgan pursued defendant and eventually pulled him over.

Defendant's driver side wheels were on the fog line. Trooper Morgan got on his

vehicle's PA to tell defendant to move his car over. Defendant did not move

over. Trooper Morgan moved his patrol car closer to defendant's before he got

out of his patrol car. As Morgan emerged from his car, defendant pulled off and

sped down the interstate. Trooper Morgan gave chase and caught defendant

again. Once both cars stopped, he ordered defendant to get out of his car with

his hands up. Defendant complied and Morgan handcuffed defendant. When

Trooper Morgan checked the car, he observed a child inside. He notified the

Department of Child Services to pick up the child. Further, Trooper Morgan

discovered that this car was registered to Ms. Johnson.

      Shortly after the chase, State Trooper Kevin Barringer arrived. Defendant

gave him permission to remove the child from the car. While in the car Trooper

Barringer observed that the vehicle's cargo area was loaded to the ceiling with

trash bags containing baby clothes, among other items. Barringer also saw a

purse and two cell phones. Trooper Barringer used those phones to talk to

defendant's mother and other individuals who were calling both phones.


                                                                         A-1055-18
                                       4
Barringer spoke to defendant's mother from his phone, while on one of the other

phones Barringer talked to "various individuals, some female and at least one

male."

      On August 24, 2016, defendant was indicted for first-degree murder. He

filed a Wade/Henderson 1 motion to suppress the out-of-court identification of

him by Ms. Hix. The court conducted the hearing on June 20, 2018 and denied

defendant's motion that same day. After trial, a jury found defendant guilty of

murder. The trial court sentenced defendant to a seventy-five-year extended life

term subject to eighty-five percent parole ineligibility. Defendant filed a timely

notice of appeal.

                                       II.

                         The Wade/Henderson Motion

      At the hearing, Ms. Hix testified about the party she attended at Mravlag

Manor, Building 36, Apartment A the night of March 26 and into the early

morning hours of March 27. She had one beer at the party. Between 3 a.m. and

4 a.m., Ms. Hix stepped out of the apartment into the hallway. She described

the weather as breezy and clear, with a temperature of fifty to sixty degrees.



1
  United States v. Wade, 388 U.S. 218 (1967) and State v. Henderson, 208 N.J.
208 (2011).
                                                                            A-1055-18
                                        5
While in the hallway she saw a bald light-skinned man wearing a green jacket

in the courtyard. He was walking from Building 30, Ms. Johnson's apartment

building. Ms. Hix said he was about a two-minute walk away from where she

was in the hallway of Building 36; but she also testified it was the distance from

the witness box to the back of the courtroom, fifty-two feet.2 She identified the

bald man as Ms. Johnson's boyfriend, defendant, although she did not know his

name. Ms. Hix testified that he looked like he had a bag in his hands when he

was walking across the courtyard. She went back into the apartment after she

lost sight of defendant. Later that day, Ms. Hix's sister called to tell her that Ms.

Johnson had been killed. Ms. Hix remembered what she saw early that morning

and called her sister back. Although the conversation with her sister shocked

her, it did not change what she thought she saw before talking to her. Ms. Hix

recognized    defendant    from    having    visited   Ms.   Johnson's    apartment

approximately eight times to sell her baby's clothes before March 27. Defendant

paid Ms. Hix on those visits.




2
  At the conclusion of trial, the court informed the jury that the parties stipulated
to a distance of three-hundred and twenty-eight feet between the apartment
where Ms. Hix was partying, and defendant's apartment that he shared with Ms.
Johnson.
                                                                               A-1055-18
                                         6
      Ms. Hix also testified about her interview with the detectives.         She

described defendant to them before they showed her a picture of him. She did

not feel as if she had to identify anyone nor did she "feel pressured in any way".

She was 100 percent sure defendant was the person she saw walking in the

courtyard that morning.

      One of the detectives showed Ms. Hix a picture of defendant and asked if

the picture looked like the person she saw, she replied "[t]hat's him." Ms. Hix

testified that after the detectives showed her the picture of defendant, they did

not show Ms. Hix any other pictures. The detectives did not tell her that she

"had no obligation to pick out anybody" or that the picture she was shown "may

not be the person [they are] talking about."

      Detective Christopher Scuorzo from the Union County Prosecutor's Office

testified. He interviewed Ms. Hix along with Detective Sophia Santos. Before

starting her interview, he admitted that the two detectives did not give any

instruction 3 to Ms. Hix. Detective Scuorzo summarized Ms. Hix's interview:

"she saw a male exiting the Mravlag apartment building in the early hours, I


3
   "The detective[s] made no mention of having warned the victim that the
suspect might not have been the perpetrator and that the victim should not feel
compelled to make an identification, as is required by the Attorney General
Eyewitness ID Guidelines and Henderson." State v. Wright, 444 N.J. Super.
347, 354 n.3 (App. Div. 2016) (citing Henderson 208 N.J. at 261).
                                                                            A-1055-18
                                        7
believe, somewhere around the 4:00 a.m. hour, who she recognized to be

someone that she knew."

      Detective Scuorzo also admitted the detectives did not perform a double-

blind identification procedure, nor did they employ filler pictures during the

process. They only showed Ms. Hix the one photograph of defendant. Detective

Scuorzo explained that "[p]rior to showing her the photograph we felt we had

established that she did, in fact, describe and know the [defendant] on a basis

where she was able to be shown a one-on-one photograph and we were satisfied

with that."

      The trial court rendered an oral decision using the system and estimator

variables4 established in Henderson, 208 N.J. at 248–67. Analyzing system

variables first, the court found the detectives failed to conduct a blind

administration of the photo identification process. The detectives were directly

involved in the homicide investigation and knew defendant's identity.



4
  "System variables" are factors relating to the identification that are within the
State's control and include such things as lineup or showup construction, blind
administration, pre-identification instructions, avoiding feedback and recording
confidence. Wright, 444 N.J. Super. at 354 n.5 (citing Henderson 208 N.J. at
248–67). "Estimator variables" are factors over which the State has no control
as they relate to the witness, the perpetrator, or the event itself and include such
things as distance and lighting, duration, weapon focus, race bias and stress.
Ibid.
                                                                              A-1055-18
                                         8
Additionally, the detectives did not provide Ms. Hix with pre-identification

instructions, nor did they employ a photo line-up. The trial court concluded that

the detective's photo identification process was impermissibly suggestive.

      The court next analyzed the estimator variables, and it found Ms. Hix

credible. It found she had the opportunity to see "the way defendant walks and

the structure of his head," "albeit from the back, but with convincing recall."

The court reviewed the facts as related by Ms. Hix, including distance, ambient

lighting, Ms. Hix's previous interactions with defendant, and the time interval

between Ms. Hix's sighting of defendant at 4 a.m. on March 27th and her

identification of defendant for the detectives at 10 p.m. the same day. The court

acknowledged Ms. Hix had one beer around 10 p.m. Saturday night and that she

stayed up until dawn. Nonetheless, the court found Ms. Hix's "sure" photo

identification of defendant reliable based on the credible evidence in the record.

The court next found defendant failed to show a substantial likelihood of

misidentification, notwithstanding the impermissibly suggestive identification

procedure used by the detectives. Consequently, the court denied defendant's

motion to suppress Ms. Hix's out-of-court identification.

                               Flight Jury Charge




                                                                            A-1055-18
                                        9
      At the charge conference, the court noted there were no lesser charges,

only first-degree murder. The trial court then made the following observations

about the upcoming charge on the record:

            [W]e talked about the standard charges. The false in
            one, false in all will be charged. Prior inconsistent
            statement of witnesses, credibility, prior conviction of
            a witness and those two last charges, statements of
            credibility and prior conviction of witness refer to Miss
            Hix. Stipulation will be in there. The expert testimony
            charge regarding the medical examiner and the DNA
            expert. The statements of defendant referring to the
            oral statements of defendant, that charge that was read
            during the witness' testimony to Miss Childers and Miss
            Bracy. They will be referred to in that charge as well.
            Flight. Defendant's election not to testify. So the
            charge is pretty much in the position that it will be when
            the jury gets it at this point in time in the draft I
            provided to counsel except for the identification charge
            which needs some tweaking. I'll have that to you very
            shortly and you can review that and let me know
            whether or not there are any issues.

            [(Emphasis added).]


      After summations, the court gave the jury charge, which included the

Model Criminal Jury Charge on Flight. 5 Defendant did not object to any aspect

of the charge. The jury returned a verdict of guilty.


5
  Model Jury Charges (Criminal), "Resisting Arrest – Flight Alleged (N.J.S.A.
2C:29-2(a))" (rev. May 7, 2007).


                                                                         A-1055-18
                                       10
                            The Sentencing Hearing

      At sentencing, the court reviewed defendant's criminal history, 6 and found

defendant eligible for an extended term sentence.

      The court addressed the aggravating and mitigating factors required for

sentencing pursuant to N.J.S.A. 2C:44-1. The court found aggravating factor

three applied because defendant was adjudicated as a juvenile three times and

he had an adult criminal history. The court found aggravating factor six applied

because of defendant's previous parole violation, and the seriousness of the

crime. The court found the record supported application of aggravating factor

nine, general deterrence. Finally, the court found aggravating factor fourteen

applied, finding that the killing of Ms. Johnson was an act of domestic violence

and that defendant committed it in the presence of their infant child.

      Defendant argued for a non-statutory mitigating factor. He worked at a

local restaurant and had risen to a management position. The court rejected the

argument because he had only worked for a short period of time prior to the


6
  Defendant was thirty-three at the time of this murder. In April 2003, defendant
was convicted of unlawful possession of an imitation firearm. In August 2003,
defendant was sentenced for three crimes: third-degree theft, third-degree
eluding, and third-degree burglary. On April 9, 2007, defendant was convicted
of second-degree eluding and two counts of third-degree assault. On November
30, 2007, defendant was convicted of second-degree robbery.


                                                                           A-1055-18
                                      11
murder.7 The defense argued mitigating factor eleven, hardship to himself or

his dependents, 8 which the court also rejected. The court found aggravating

factors three, six, nine and fourteen substantially outweighed what the court

determined to be non-existent mitigating factors.

      The court then sentenced defendant to an extended life term of seventy-

five years with a parole ineligibility term of sixty-three years and eight months.

      Defendant raises three issues on appeal:


                                    POINT I:

            ALOMAS' CONVICTION SHOULD BE REVERSED
            BECAUSE THE CONVICTION IS THE RESULT OF
            AN OUT OF COURT IDENTIFICATION THAT WAS
            SO IMPERMISSIBLY SUGGESTIVE AS TO GIVE
            RISE TO A VERY SUBSTANTIAL LIKELIHOOD OF
            IRREPARABLE MISIDENTIFICATION.

                                   POINT II:

            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR BY FIRST INSTRUCTING THE JURY AS
            TO FLIGHT BEING POSSIBLY INDICATIVE OF
            CONSCIOUSNESS OF GUILT AND THEN

7
  In defendant's "Letter Brief Seeking Mitigating Sentence" filed with the trial
court, defendant argued for mitigating factor eleven and the non-statutory
mitigation factor. At the sentencing hearing, defendant did not argue mitigating
factor eleven, but defendant has raised it on appeal.
8
  The court found that defendant's only child was the two-month-old infant
daughter he shared with Ms. Johnson.
                                                                            A-1055-18
                                       12
             COMPOUNDED THAT INITIAL ERROR BY
             ISSUING      AN      UNCONSTITUTIONAL
             INSTRUCTION ON FLIGHT AS CONSCIOUSNESS
             OF GUILT; THIS ISSUE WAS NOT RAISED
             BELOW.

                                    POINT III:

             DEFENDANT'S SENTENCE IS EXCESSIVE,
             UNDULY PUNITIVE, AND MUST BE REDUCED.



                                        III.

               Ms. Hix's Out of Court Identification of Defendant

      Our standard of review for an out-of-court-identification is "no different

from our review of a trial court's findings in any non-jury case." Wright, 444

N.J. Super. at 356–57 (citing State v. Johnson, 42 N.J. 146, 161 (1964)). "The

aim of the review at the outset is to determine whether the findings made could

reasonably have been reached on sufficient credible evidence present in the

record." Id. at 356 (quoting Johnson, 42 N.J. at 161). "Appellate review of a

motion judge's factual findings in a suppression hearing is highly deferential."

State v. Gonzales, 227 N.J. 77, 101 (2016) (citing State v. Hubbard, 222 N.J.

249, 262 (2015)). We will "not disturb the trial court's findings merely because

'it might have reached a different conclusion were it the trial tribunal' or because

'the trial court decided all evidence or inference conflicts in favor of one side' in

                                                                               A-1055-18
                                        13
a close case." State v. Elders, 192 N.J. 224, 244 (2007) (citing Johnson, 42 N.J.

at 162).

      "The Due Process Clause of the Fourteenth Amendment prohibits the

admission of an unreliable out-of-court identification, which resulted from

impermissibly suggestive procedures." State v. Smith, 436 N.J. Super. 556, 564

(App. Div. 2014) (citing Manson v. Brathwaite, 432 U.S. 98, 106 (1977)).

Eyewitness evidence is inherently suspect, but it is equally recognized that an

eyewitness's identification may be the most crucial evidence. Ibid. (quoting

State v. Madison, 109 N.J. 223, 232 (1988)). "[W]hen a defendant presents

evidence that an identification was made under highly suggestive circumstances

that could lead to a mistaken identification, trial judges should conduct a

preliminary hearing, upon request, to determine the admissibility of the

identification evidence." State v. Chen, 208 N.J. 307, 311 (2011).

      Four elements must be met by defendant before the trial court may grant

a Wade/Henderson hearing to determine the reliability of an identification.

"First, a defendant has the initial burden of showing some evidence of

suggestiveness that could lead to a mistaken identification." Henderson, 208

N.J. at 288. This "must be tied to a system—and not an estimator—variable."

Id. at 288-89. Second, the State must "offer proof to show that the proffered


                                                                           A-1055-18
                                      14
eyewitness identification is reliable—accounting for system and estimator

variables . . . ." Id. at 289. "Third, the ultimate burden remains on the defendant

to prove a very substantial likelihood of irreparable misidentification." Ibid.

(citing Brathwaite, 432 U.S. at 116). To do so, a defendant can cross-examine

eyewitnesses and police officials and present witnesses and other relevant

evidence linked to system and estimator variables.          Ibid. "Fourth, if after

weighing the evidence presented a court finds from the totality of the

circumstances that defendant has demonstrated a very substantial likelihood of

irreparable misidentification, the court should suppress the identification

evidence." Ibid.

      We employ "system variables" to determine if there is suggestiveness.

Ibid. If the defendant "offers some evidence of suggestiveness", then the court

should conduct a Wade/Henderson hearing. Id. at 291. If the court finds proof

of suggestiveness, then it should consider estimator variables to evaluate the

"overall reliability of an identification and determine its admissibility . . . ." Id.

at 291.

      Defendant contends Ms. Hix's identification was "extraordinarily

suggestive" and that the State failed to prove it was reliable. As a result,




                                                                               A-1055-18
                                        15
defendant argues the out-of-court identification was improperly before the jury.

We disagree.

      After listening to witnesses' testimony and considering the Henderson

factors, the court found that Ms. Hix's identification was reliable because she

knew defendant by sight, by the way he was walking, from his head structure,

the fact that it was unusual to see him at that time of morning, and because she

knew defendant and her identification was based on that knowledge. Although

the court found that the police's procedures were impermissibly suggestive, it

ultimately concluded that defendant did not meet his burden to show the

identification had a substantial likelihood of misidentification.

      Our review of this matter is "highly deferential" to the trial court's

findings. Gonzales, 227 N.J. at 101 (citing Hubbard, 222 N.J. at 262). Our

purpose on appeal is to determine whether "findings made could reasonably have

been reached on sufficient credible evidence present in the record." Wright, 444

N.J. Super. at 356 (quoting Johnson, 42 N.J. at 161). The ample record in this

case reveals sufficient credible evidence to support the trial court's conclusion

that Ms. Hix's photo identification of defendant was reliable.               The

Wade/Henderson motion was properly denied by the trial court.

                               Flight Jury Charge


                                                                           A-1055-18
                                       16
      "[W]here a defendant fails to object contemporaneously to a jury charge,

a plain error standard applies." State v. Nero, 195 N.J. 397, 407 (2008) (citing

State v. Chapland, 187 N.J. 275, 288-89 (2006)).            "[P]lain error requires

demonstration of 'legal impropriety in the charge prejudicially affecting the

substantial rights of the defendant and sufficiently grievous to justify notice by

the reviewing court and to convince the court that of itself the error possessed a

clear capacity to bring about an unjust result.'" Ibid. (quoting Chapland, 187

N.J. at 288-89). Further, the error must be viewed in totality of the entire charge,

not in isolation. Ibid. (quoting Chapland, 187 N.J. at 288-89); see also State v.

Wilbely, 63 N.J. 420, 422 (1973) (citing State v. Council, 49 N.J. 341 (1967)).

In addition, any finding of plain error depends on an evaluation of the overall

strength of the State's case. Nero, 195 N.J. at 407 (quoting Chapland, 187 N.J.

at 288-89).

      Moreover, trial errors that "[are] induced, encouraged or acquiesced in or

consented to by defense counsel ordinarily are not a basis for reversal on

appeal." State v. A.R., 213 N.J. 542, 561 (2013) (quoting State v. Corsaro, 107

N.J. 339, 345 (1987)) (internal quotation marks omitted). This means "if a party

has 'invited' the error, he is barred from raising an objection for the first time on




                                                                               A-1055-18
                                        17
appeal." Ibid. (citing N.J. Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J.

328, 342 (2010)).

      We apply the plain error standard because, as defendant acknowledges in

his brief, he did not object to the jury charge. Quite frankly, defendant had two

chances to object to the charge: first, when the court gave each party the entire

jury charge to review in preparation for summations and jury instructions, and

second, when the court explicitly asked the parties for objections to the charge.

      Defendant has not met the burden required under Nero to justify appellate

review of this newly raised issue. We can find no legal impropriety whatsoever

in the model flight charge given to the jury. The record supports the trial court's

incorporation of the flight charge for consideration by the finder of fact. To the

extent that there is any error here, and we find none, it was consented to by the

defense.   A.R., 213 N.J. at 561.     Nothing about this charge "prejudicially

affect[ed] the substantial rights of the defendant and [was] sufficiently grievous

to justify notice by the reviewing court and to convince the court that of itself

the error possessed a clear capacity to bring about an unjust result." Nero, 195

N.J. at 407. The flight charge issue is not properly before us for review.

                                  The Sentence




                                                                             A-1055-18
                                       18
      An abuse of discretion standard applies in the review of a sentencing

court's decision to impose an extended-term sentence. State v. Pierce, 188 N.J.

155, 166 n.4 (2006). A sentencing court must first "determine whether the

minimum statutory eligibility requirements for an extended-term sentence are

present." Id. at 169; see also State v. Tillery, 238 N.J. 293, 323 (2019). "[O]nce

the court finds that those statutory eligibility requirements are met, the

maximum sentence to which defendant may be subject is the top of the extended-

term [sentencing] range." Pierce, 188 N.J. at 169; see also Tillery, 238 N.J. at

324. "On appellate review, [we] apply an abuse of discretion standard to the

sentencing court's explanation for its sentencing decision within the entire

[sentencing] range." Pierce, 188 N.J. 169-70.

      A sentencing court must address three questions when reviewing a

sentence: (1) "whether the correct sentence guidelines have been followed"; (2)

"whether there is substantial evidence in the record to support the findings of

fact upon which the sentencing court based the application of those guidelines";

and (3) "whether, in applying those guidelines to the relevant facts, the trial

court clearly erred by reaching a conclusion that could not have reasonably been

made upon a weighing of the relevant factors." State v. Martelli, 201 N.J. Super.




                                                                            A-1055-18
                                       19
378, 384–85 (App. Div. 1985) (quoting State v. Roth, 95 N.J. 334, 365–66

(1984)).

      The relevant sentencing guidelines are found in N.J.S.A. 2C:44-3,

N.J.S.A. 2C:43-7(a)(6), and N.J.S.A. 2C:43-7.2. N.J.S.A. 2C:44-3 permits a

sentencing court to, "upon application of the prosecuting attorney, sentence a

person who has been convicted of a crime of the first, second or third degree to

an extended term of imprisonment if it finds" that defendant is a persistent

offender. N.J.S.A. 2C:44-3.

      A persistent offender is

            a person who at the time of the commission of the crime
            is 21 years of age or over, who has been previously
            convicted on at least two separate occasions of two
            crimes, committed at different times, when he was at
            least 18 years of age, if the latest in time of these crimes
            or the date of the defendant's last release from
            confinement, whichever is later, is within 10 years of
            the date of the crime for which the defendant is being
            sentenced.

            [N.J.S.A. 2C:44-3.]

      For a sentence pursuant to a murder conviction, the statute calls "for a

specific term of years which shall be fixed by the court between 35 years and

life imprisonment, of which the defendant shall serve 35 years before being

eligible for parole." N.J.S.A. 2C:43-7(a)(6). Further, the sentencing court on a


                                                                           A-1055-18
                                       20
murder conviction is statutorily required to fix a minimum term of eighty -five

percent of the sentence imposed, during which the defendant shall not be eligible

for parole. N.J.S.A. 2C:43-7.2(d)(1).

      Defendant argues his life term was excessive, unduly punitive and must

be reduced. The trial court first reviewed defendant's past criminal history and

found the minimum statutory eligibility requirements for an extended term

sentence were present. The court found defendant qualified as a persistent

offender.   Defendant has not contested this finding on appeal.        The court

followed the correct sentencing guidelines. A thorough review of the sentencing

transcript reveals the trial court used the substantial credible evidence in the

record to find facts with which it performed its aggravating and mitigating factor

analysis.9 Among other facts the trial court found at sentencing, was that the

victim, Ms. Johnson, was found with her hands and feet bound by duct tape,

with a plastic bag over her head and an electrical cord near her neck. The court




9
   The statutory aggravating factors considered by the trial court were: (3) the
risk that the defendant will commit another offense, (6) the extent of the
defendant's prior criminal record and the seriousness of the offenses of which
[the defendant] has been convicted, (9) the need for deterring the defendant and
others from violating the law, and (14) the offense involved an act of domestic
violence committed in the presence of a child under 16 years of age. N.J.S.A.
2C:44-1. The court found no mitigating factors applied.
                                                                            A-1055-18
                                        21
observed that the cause of death in evidence was asphyxiation as well as manual

strangulation.

      We find the trial court's sentence was a "conclusion that could have

reasonably been made upon a weighing of the relevant factors." Martelli, 201

N.J. Super. at 384–85. We find no abuse of discretion in the trial court's sentence

of defendant to an extended life term of seventy-five years, nor do we find any

error in the imposition of the statutorily required eighty-five percent term of

parole ineligibility pursuant to N.J.S.A. 2C:43-7.2(d)(1).

      Any argument not addressed here lacks sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                             A-1055-18
                                       22